—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 23, 1991, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858), and, in any event, is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The record does not support the defendant’s contention that the testimony of a key prosecution witness was so fraught with inconsistencies as to be intrinsically unreliable. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either without merit or unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Eiber, J. P., O’Brien, Santucci and Joy, JJ., concur.